 
EXHIBIT 10.36


NYER MEDICAL GROUP, INC.


SUMMARY OF DIRECTOR COMPENSATION


The following is a summary of the currently effective compensation of the
directors of Nyer Medical Group, Inc. (the “Company”) for services as directors,
which is subject to modification at any time by the Board of Directors.


•
Each member of the Audit Committee, the Compensation Committee and the Stock
Option Committee receives (a) $600 per telephone meeting of the Board of
Directors or a committee of the Board of Directors and (b) $1,000 each per
in-person meeting of the Board of Directors or in-person meeting of a committee
of the Board of Directors.  The chairpersons of the Audit Committee and the
Compensation Committee receive an additional 50% of the sum of (a) and (b)
detailed above.
 
•
Each director is entitled to receive a grant of 4,000 of the Company’s shares of
common stock  for each year served as a director, with 2,000 of such options
vesting semi-annually each June 30th and December 31st, provided that the
optionee is still serving as director, as applicable, on such date.
 
•
The Company generally reimburses all directors for travel expenses incurred in
connection with their duties as directors.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------